DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 and 11, recite for a two-piece slider and a single piece slider, respectively with an internal spring to switch between a first closed or locked state (preventing the tools from extending) and a second open or unlocked state, (where the tools are popped out). This feature, however, is not disclosed or described. Specification and drawings as originally filed, do not provide any description, arrangement or drawings that indicates the interaction between the sliders, the body, and the tools, to either enable locking the tools nor the unlocking or popping out of the tools. The spring is disclosed between the sliders, defining an axis that is perpendicular to the long axis of the tool. With either two-piece or single piece slider, the spring, as disclosed would not enable relative movement between sliders. It is not even disclosed or clear as to what direction the sliders slide. No interaction as to how the slider locks or unlocks pivoting of the tools or popping out the tools. Further no interaction or structural relationships are disclosed as to enable the spring or the sliders to lock or unlock the tool. 
The specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the same. Applicant is requested to provide the support for this switching means and other features, e.g., “spring forces action on tools” or how the spring and the slider(s) urge the tools to switch between an open or unlock stated and a close or locked state without adding new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, each recites the limitation "a hard stop”, a  terminology newly utilized. It is unclear what is meant by a hard stop, and disclosure as originally filed does not provide a support or description for this term. Applicant is respectfully required to point out the support without adding new matter.
Further regarding claims 1 and 11, the new limitation “the tools rest in closed position with the rotational force of a shoulder screw”, recedes the claim indefinite, since this feature is not disclosed or understood. It is unclear what is meant by rotational force of a shoulder screw and/or how it works. Further, there is an issue with the antecedent basis, i.e., is this another shoulder screw or one of the “shoulder screws” recited earlier in line 3.
Claim 10, recites for “the body can…”, which is not a positive recitation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-18 and 20 (as best understood) are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (8,490,523).

    PNG
    media_image1.png
    302
    361
    media_image1.png
    Greyscale
Tsai discloses all of the limitations of claims 1 and 11, as best understood, i.e., a utility tool comprising a generally continuous cylindrical body 25 or 60, Fig. 2 with one or more tools 32a-c secured to the opposing ends of the body by shoulder screws 50 and screws 59; a two piece slider 90, 100 engages with an internal spring 110 providing means for switching between two states; 10the sliders are further comprised of a set of protrusion defined by 90 and recess defined by 100 features that interlock with each other when installed or preferably interlock independently with the body, enabling the features and corresponding sliders to move (slide) independently from each other, a first closed or locked state, retaining the tools in a stored or closed position in which they cannot be opened or extended into a useful position away from the body Fig. 8; and  15a second open or unlocked state Fig. 9, where the tools are "popped-out" and away from the body due to spring forces acting on them and they are free to be moved or extended into a position from 0-180 degrees from the longitudinal axis of the body, where a 90 degree extension of position would place a tool in an "L" shaped orientation for use Fig. 6; and  20a 180 degree extension would place a tool in a screwdriver orientation for use i.e., indentations 84a-d, Fig. 6.  
Regarding claim 12, Tsai meets the limitations, i.e., it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a one-piece body, for ease of manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 3 and 13, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the body defined by 25, 25 is of two-piece construction.
Regarding claims 4 and 14, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the spring auto returns the slider back to its center position 5after being moved to either side of its range of motion to release the tools spring back to relaxed state.
Regarding claims 5 and 15, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the tools can be a tool or wrench; the tool can be hexagonal, round, or square in shape, or any plurality of shape 10combinations including MM and SAE.
Regarding claims 6 and 16, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the general cylindrical body also provides angled channels or walls with varying angular depths or tool slots where the tools are arranged and retained within the general cylindrical body Figs. 2 and 4.
Regarding claims 7 and 17, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the distal end of each tool is tangent to the circumference of the body; and tools are arranged perpendicular to the central longitudinal axis of the body in order to specifically reduce the number of screws required to assemble the unit from four, to one with a 20mating nut Fig. 1.
Regarding claims 8 and 18, Tsai meets the limitations, i.e., the utility tool of claim 1, further comprising only one axis per end, of which all tools are assembled around Fig. 1.
Regarding claims 10 and 20, Tsai meets the limitations, i.e., the utility tool of claim 1, wherein the body can be molded so that the exterior shape of the body, when in a closed position, is substantially circular almost a teardrop or rounded triangular shape, pentagonal rectangular, hexagonal, or circular .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 19, as best understood, are finally rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
Tsai meets all of the limitations of claim 9, as described above, except for disclosing a largest tool in the center then alternating smaller sizes on the side.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to place a largest tool in the middle alternating to smaller on the sides for esthetic reasons, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s response of the support for the rejection under enablement that pages 5 and 7 of the original disclosure describes the feature is not persuasive. Neither page 5 nor page 7, describe or disclose any relationship between the structures, mainly how the slider(s) pop up the tools or lock and unlock the tool. As indicated by Applicant, page 5 describes the on-handed operation of the slider(s) do not describe the interaction and the operation of the sliders  with the tools.
Regarding the anticipation rejection, applicant argues that the interlocking feature is not disclosed by Tsai. This is not found persuasive, since elements 90 and 100 couple or interlock, to enable sliding the lock members 90 via button 100. Applicant’s arguments regarding the aspect of “locked” or “retained” do not overcome the rejection, since the art also retains or locks the tool. It is unclear what structure or feature is being argued regarding “popped-out”, particularly in view of the 112 rejections above.
As was indicated in the phone interview conducted on December 14, the specification as originally filed does not provide description as to the locking/closing or unlocking/opening of the tools, nor does the disclosure support the interaction between the slider(s), the spring and the tools.

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Izhak release member 17 and Bondhus et al. rotating spacers 132, 134 are cited to show related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
December 12, 2022						Primary Examiner, Art Unit 3723